Exhibit 10.22

MASTER LEASE AGREEMENT dated as of AUGUST

2, 2000 by and between COMDISCO LABORATORY AND SCIENTIFIC GROUP. A DIVISION OF
COMDISCO, INC. ("Lessor") and EXELIXIS, INC. ("Lessee").





IN CONSIDERATION of the mutual agreements described below. the parties agree as
follows (all capitalized terms are defined in Section 14.12):



Property Leased.

Lessor leases to Lessee all of the Equipment described on each Schedule. In the
event of a conflict, the terms of a Schedule prevail over this Master Lease.

Term.

On the Commencement Date Lessee will be deemed to accept the Equipment, will be
bound to its rental obligations for each item of Equipment and the term of a
Schedule will begin and continue through the Initial Term and thereafter until
terminated by either party upon prior written notice received during the Notice
Period. No termination may be effective prior to the expiration of the Initial
Term.

Rent and Payment.

Rent is due and payable in advance, in immediately available funds, on the first
day of each Rent interval to the payee and at the location specified in Lessor's
invoice. Interim Rent is due and payable when invoiced. If any payment is not
made when due, Lessee will pay interest at the Overdue Rate.

Selection and Warranty and Disclaimer of Warranties.

Selection

. Lessee acknowledges that it has selected the Equipment and Lessor will
disclaims any reliance upon statements made by the Lessor.



Warranty and Disclaimer of Warranties.

Lessor warrants to Lessee that, so long as Lessee is not in default, Lessor will
not disturb Lessee's quiet and peaceful possession, and unrestricted use of the
Equipment. To the extent permitted by the manufacturer, Lessor assigns to Lessee
during the term of the Schedule any manufacturer's warranties for the Equipment.
LESSOR MAKES NO OTHER WARRANTY, EXPRESS OR IMPLIED AS TO ANY MATTER WHATSOEVER,
INCLUDING, WITHOUT LIMITATION, THE MERCHANTABILITY OF THE EQUIPMENT OR ITS
FITNESS FOR A PARTICULAR PURPOSE. Lessor is not responsible for any liability,
claim, loss, damage or expense of any kind (including strict liability in tort)
caused by the Equipment except for any loss or damage caused by the negligent
acts of Lessor. In no event is Lessor responsible for special, incidental or
consequential damages.



Title and Assignment.

Title.

Lessee holds the Equipment subject and subordinate to the rights of the Owner,
Lessor, any Assignee and any Secured Party. Lessee authorizes Lessor, as
Lessee's agent, to prepare, execute and file in Lessee's name precautionary
Uniform Commercial Code financing statements showing the interest of the Owner,
Lessor, and any Assignee or Secured Party in the Equipment and to insert serial
numbers in Schedules as appropriate. Except as provided in Sections 5.2 and 7.2,
Lessee will, at its expense, keep the Equipment free and clear from any liens or
encumbrances of any kind (except any caused by Lessor) and will indemnify and
hold Lessor, Owner, any Assignee and Secured Party harmless from and against any
loss caused by Lessee's failure to do so.



Relocation or Sublease.

Upon prior written notice, Lessee may relocate the Equipment to any location
within the continental United States provided (i) the Equipment will not be used
by an entity exempt from federal income tax, (ii) all additional costs
(including any administrative fees, additional taxes and insurance coverage) are
reconciled and promptly paid by Lessee. Lessee may sublease the Equipment upon
the reasonable consent of the Lessor and the Secured Party provided Lessee meets
the requirements under (i) and (ii) above. No relocation or sublease will
relieve Lessee from any of its obligations under this Master Lease and the
applicable Schedule.



Assignment by

Lessor. The terms and conditions of each Schedule have been fixed by Lessor in
order to permit Lessor to sell and/or assign or transfer its interest or grant a
security interest in each Schedule and/or the Equipment to a Secured Party or
Assignee. In that event the term Lessor will mean the Assignee and any Secured
Party. However, any assignment. sale, or other transfer by Lessor will not
relieve Lessor of its obligations to Lessee and will not materially change
Lessee's duties or materially increase the burdens or risks imposed on Lessee.
The Lessee consents to and will acknowledge such assignments in a written notice
given to Lessee. Lessee also agrees that:



The Secured Party will be entitled to exercise all of Lessor's rights, but will
not be obligated to perform any of the obligations of Lessor. The Secured Party
will not disturb Lessee's quiet and peaceful possession and unrestricted use of
the Equipment so long as Lessee is not in default and the Secured Party
continues to receive all Rent payable under the Schedule;

Lessee will pay all Rent and all other amounts payable to the Secured Party,
despite any defense or claim which it has against Lessor. Lessee reserves its
right to have recourse directly against Lessor for any or claim; and

Subject to and without impairment of Lessee's leasehold rights in Equipment.
Lessee holds the Equipment for the Secured Party to the extent of the Secured
Party's rights in that Equipment.

Net Lease and Taxes and Fees.

Net Lease

. Each Schedule constitutes a net lease, Lessee's obligation to pay Rent and all
other amounts is absolute and unconditional and is not subject to any abatement,
reduction, set-off, defense, counterclaim, interruption, deferment or recoupment
for any reason whatsoever.



Taxes and Fees.

Lessee will pay when due or reimburse Lessor for all taxes, fees or any other
charges (together with any related interest or penalties not arising from the
negligence of Lessor) accrued for or arising during the term of each Schedule
against Lessor, Lessee or the Equipment by any governmental authority (except
only Federal, state and local taxes on the capital or the net income of Lessor).
Lessor will file all personal property tax returns for the Equipment and pay all
property taxes due. Lessee will reimburse Lessor for property taxes within
thirty (30) days of invoice.



Care, Use and Maintenance, Attachments and Reconfigurations, and Inspection by
Lessor.

Care, Use and Maintenance.

Lessee will operate the Equipment in accordance with all laws and regulations
and maintain the Equipment in good operating order and appearance, protect the
Equipment from deterioration, other than normal wear and tear, and will not use
the Equipment for any purpose other than that for which it was designed. If
commercially available, Lessee will maintain in force a standard maintenance
contract with the manufacturer of the Equipment and upon request will provide
Lessor with a complete copy of that contract. With Lessor's prior written
consent, Lessee may have the Equipment maintained by a party other than the
manufacturer. Lessee agrees to pay any costs necessary for the manufacturer to
bring the Equipment to original Equipment specifications at origination of
lease, normal wear and tear excepted, and to re-certify the Equipment as
eligible for manufacturer's maintenance at the expiration of lease term. The
lease term will continue upon the same terms and conditions until
recertification has been obtained



Attachments and Reconfigurations.

Upon Lessor's prior written consent, Lessee may reconfigure and install
Attachments on the Equipment. In the event of such a Reconfiguration or
Attachment, Lessee shall, upon return of the equipment at its expense, restore
the Equipment to the original configuration specified on the Schedule in
accordance with the manufacturer's specifications and in the same operating
order, repair and appearance as when installed (normal wear and tear excluded).
Alternatively, with Lessor's prior written consent which will not be
unreasonably withheld. Lessee may return the Equipment with any Attachment or
upgrade.



Inspection by Lessor.

Upon request, Lessee during reasonable business hours and subject to Lessee's
security requirements, will make the Equipment and its related log and
maintenance records, instruction manuals, published statements of calibration
capabilities and technical specifications and certification. qualification and
reports available to Lessor for inspection.



Representations and Warranties of Lessee.

Lessee represents and warrants that for the Master Lease and each Schedule:

The execution, delivery and performance of the Lessee have been authorized by
all necessary corporate action;

The individual executing was duly authorized to do so;

The Master Lease and each Schedule constitute legal, valid and binding
agreements of the Lessee enforceable in accordance with their terms;

The Equipment is personal property and when subjected to use by Lessee will not
be or become fixtures under applicable law; and

The Equipment will be for laboratory use only and will not be used in a clinical
environment on patients.

Delivery and Return of Equipment.

Lessee assumes the full expense of transportation of the Equipment to its
initial location, installation, deinstallation, and return to a location within
the continental United States (including without limitation the expense of
in-transit insurance) all pursuant to Lessor's instructions and manufacturer's
specifications. Regarding deinstallation, Lessee will assure that the Equipment
is deinstalled by the manufacturer in accordance with the manufacturer's
recommended procedures and decontaminated for transport in accordance with any
Environmental Law, and returned with a Verification of Decontamination in the
same operating order, repair, condition and appearance as when originally
installed (less normal wear and tear and depreciation) meeting all original
equipment- manufacturer's specifications for continued manufacturers
maintenance. and accompanied by all associated documents, manuals (including,
but not limited to, those listed in Section 7.3), spare parts and accessories
and maintenance records for the duration of the Schedule. In connection with
deinstallation, Lessee will assure that any Contaminant removed from the
Equipment will be removed and transported by a licensed waste removal
transporter.

Labeling.

Upon request, Lessee will mark the Equipment indicating Lessors interest. Lessee
will keep all Equipment free from any other marking or labeling which might be
interpreted as a claim of ownership.

Indemnity.

Lessee will indemnify and hold Lessor, any Assignee and any Secured Party
harmless from and against any and all claims, costs, expenses, damages and
liabilities, including reasonable attorneys' fees, arising out of the ownership
(for strict liability in tort only), selection, possession, leasing, operation,
control, use, maintenance, delivery, return or other disposition of the
Equipment including the handling or disposal of the Contaminants. However,
Lessee is not responsible to a party indemnified hereunder for any claims,
costs, expenses, damages and liabilities occasioned by the negligent acts of
such indemnified party. Lessee agrees to carry death, bodily injury and property
damage liability insurance during the term of the Master Lease in amounts and
against risks customarily insured against by the Lessee on similar equipment
owned by it. Any amounts received by Lessor under that insurance will be
credited against Lessee's obligations under this Section.

Risk of Loss.

Effective upon delivery and until the Equipment is returned, Lessee relieves
Lessor of responsibility for all risks of physical damage to or loss or
destruction of the Equipment. Lessee will carry casualty insurance for each item
of Equipment in an amount not less than the Casualty Value. All policies for
such insurance will name the Lessor and any Secured Party as additional insured
and as loss payee, and will provide for at least thirty (30) days prior written
notice to the Lessor of cancellation or expiration. The Lessee will furnish
appropriate evidence of such insurance. Lessee shall promptly repair any damaged
item of Equipment unless such Equipment has suffered a Casualty Loss. Within
fifteen (15) days of a Casualty Loss, Lessee will provide written notice of that
loss to Lessor and Lessee will, at Lessor's option, either (a) replace the item
of Equipment with Like Equipment and marketable title to the Like Equipment will
automatically vest in Lessor or (b) pay the Casualty Value and after that
payment and the payment of all other amounts due and owing, Lessee's obligation
to pay further Rent for the item of Equipment will cease.

Default, Remedies and Mitigation.

Default.

The occurrence of any one or more of the following Events of Default constitutes
a default under a Schedule:



Lessee's failure to pay Rent or other amounts payable by Lessee when due if that
failure continues for ten (10) days after written notice; or

Lessee's failure to perform any other term or condition of the Schedule or the
material inaccuracy of any representation or warranty made by the Lessee in the
Schedule or in any document or certificate furnished to the Lessor hereunder if
that failure or inaccuracy continues for fifteen (15) days after written notice;
or

An assignment by Lessee for the benefit of its creditors, the failure by Lessee
to pay its debts when due, the insolvency of Lessee, the filing by Lessee or the
filing against Lessee of any petition under any bankruptcy or insolvency law or
for the appointment of a trustee or other officer with similar powers. the
adjudication of Lessee as insolvent, the liquidation of Lessee, or the taking of
any action for the purpose of the foregoing; or

The occurrence of an Event of Default under any Schedule or other agreement
between Lessee and Lessor or its Assignee or Secured Party.

Remedies.

Upon the occurrence of any of the above Events of Default, Lessor, at its
option, may:



enforce Lessee's performance of the provisions of the applicable Schedule by
appropriate court action in law or in equity;

recover from Lessee any damages and or expenses, including Default Costs;

with notice and demand, recover all sums due and accelerate and recover the
present value of the remaining payment stream of all Rent due under the
defaulted Schedule (discounted at the same rate of interest at which such
defaulted Schedule was discounted with a Secured Party plus any prepayment fees
charged to Lessor by the Secured Party or, if there is no Secured Party, then
discounted at 6%) together with all Rent and other amounts currently due as
liquidated damages and not as a penalty;

with notice and process of law and in compliance with Lessee's security
requirements, Lessor may enter on Lessee's premises to remove and repossess the
Equipment without being liable to Lessee for damages due to the repossession,
except those resulting from Lessor's, its assignees', agents' or
representatives' negligence; and

pursue any other remedy permitted by law or equity.

The above remedies, in Lessor's discretion and to the extent permitted by law,
are cumulative and may be exercised successively or concurrently.

Mitigation

. Upon return of the Equipment pursuant to the terms of Section 13.2, Lessor
will use its best efforts in accordance with its normal business procedures (and
without obligation to give any priority to such Equipment) to mitigate Lessor's
damages as described below. EXCEPT AS SET FORTH IN THIS SECTION, LESSEE HEREBY
WAIVES ANY RIGHTS NOW OR HEREAFTER CONFERRED BY STATUTE OR OTHERWISE WHICH MAY
REQUIRE LESSOR TO MITIGATE ITS DAMAGES OR MODIFY ANY OF LESSOR'S RIGHTS OR
REMEDIES STATED HEREIN. Lessor may sell, lease or otherwise dispose of all or
any part of the Equipment at a public or private sale for cash or credit with
the privilege of purchasing the Equipment. The proceeds from any sale, lease or
other disposition of the Equipment are defined as either:



if sold or otherwise disposed of, the cash proceeds less the Fair Market Value
of the Equipment at the expiration of the Initial Term less the Default Costs;
or

if leased, the present value (discounted at three points over the prime rate as
referenced in the Wall Street Journal at the time of the mitigation) of the
rentals for a term not to exceed the Initial Term, less the Default Costs.

Any proceeds will be applied against liquidated damages and any other sums due
to Lessor from Lessee. However, Lessee is liable to Lessor for, and Lessor may
recover, the amount by which the proceeds are less than the liquidated damages
and other sums due to Lessor from Lessee.

Additional Provisions.

Entire Agreement

. This Master Lease, Addendum and associated Schedules supersede all other oral
or written agreements or understandings between the parties concerning the
Equipment including, for example, purchase orders. ANY AMENDMENT OF THIS MASTER
LEASE OR A SCHEDULE, MAY ONLY BE ACCOMPLISHED BY A WRITING SIGNED BY THE PARTY
AGAINST WHOM THE AMENDMENT IS SOUGHT TO BE ENFORCED.



No Waiver

. No action taken by Lessor or Lessee shall be deemed to constitute a waiver of
compliance with any representation, warranty or covenant contained in this
Master Lease or a Schedule. The waiver by Lessor or Lessee of a breach of any
provision of this Master Lease or a Schedule will not operate or be construed as
a waiver of any subsequent breach.



Binding Nature

. Each Schedule is binding upon, and inures to the benefit of Lessor and its
assigns. LESSEE MAY NOT ASSIGN ITS RIGHTS OR OBLIGATIONS.



Survival of Obligations

. All agreements, obligations including, but not limited to those arising under
Section 6.2, representations and warranties contained in this Master Lease, any
Schedule or in any document delivered in connection with those agreements are
for the benefit of Lessor and any Assignee or Secured Party and survive the
execution, delivery, expiration or termination of this Master Lease.



Notices

. Any notice, request or other communication to either party by the other will
be given in writing and deemed received upon the earlier of actual receipt or
three days after mailing if mailed postage prepaid by regular or airmail to
Lessor (to the attention of "Lease Administrator") or Lessee, at the address set
out in the Schedule or, one day after it is sent by courier or facsimile
transmission if receipt is verified by the receiving party.



Applicable Law

. THIS MASTER LEASE HAS BEEN, AND EACH SCHEDULE WILL HAVE BEEN MADE, EXECUTED
AND DELIVERED IN THE STATE OF ILLINOIS AND WILL BE GOVERNED AND CONSTRUED FOR
ALL PURPOSES IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS WITHOUT GIVING
EFFECT TO CONFLICT OF LAW PROVISIONS. NO RIGHTS OR REMEDIES REFERRED TO IN
ARTICLE 2A OF THE UNIFORM COMMERCIAL CODE WILL BE CONFERRED ON LESSEE UNLESS
EXPRESSLY GRANTED IN THIS MASTER LEASE OR A SCHEDULE.



Severability

. If any one or more of the provisions of this Master Lease or any Schedule is
for any reason held invalid, illegal or unenforceable, the remaining provisions
of this Master Lease and any such Schedule will be unimpaired, and the invalid,
illegal or unenforceable provision replaced by a mutually acceptable valid,
legal and enforceable provision that is closest to the original intention of the
parties.



Counterparts

. This Master Lease and any Schedule may be executed in any number of
counterparts, each of which will be deemed an original, but all such
counterparts together constitute one and the same instrument. If Lessor grants a
security interest in all or any part of a Schedule, the Equipment or sums
payable thereunder, only that counterpart Schedule marked "Secured Party's
Original" can transfer Lessor's rights and all other counterparts will be marked
"Duplicate".



Licensed Products

. Lessee shall obtain no title to Licensed Products which will at all times
remain the property of the owner of the Licensed Products. A license from the
owner may be required and it is Lessee's responsibility to obtain any required
license before the use of the Licensed Products. Lessee agrees to treat the
Licensed Products as confidential information of the owner, to observe all
copyright restrictions, and not to reproduce or sell the Licensed Products.



Additional Documents

. Lessee will, upon execution of this Master Lease and as may be requested
thereafter, provide Lessor with a secretary's certificate of incumbency and
authority and any other documents reasonably requested by Lessor. Upon the
execution of each Schedule with an aggregate Rent in excess of $2,000,000,
Lessee will provide Lessor with an opinion from Lessee's counsel regarding the
representations and warranties in Section 8. Lessee will furnish, upon request,
audited financial statements for the most recent period.



Electronic Communications

. Each of the parties may communicate with the other by electronic means under
mutually agreeable terms.



Definitions.

Assignee

- means an entity to whom Lessor has sold or assigned its rights as owner and
Lessor of Equipment.



Attachment

- means any accessory, equipment or device and the installation thereof that
does not impair the original function or use of the Equipment and is capable of
being removed without causing material damage to the Equipment and is not an
accession to the Equipment.



Casualty Loss

- means the irreparable loss or destruction of Equipment.



Casualty Value

- means the amount equal to the present value of the aggregate Rent remaining
for the balance of the current term, plus the present value of the Fair Market
Value (determined as of the expiration of the current term) of Like Equipment
computed using an interest rate equal to the rate for Treasury Securities having
a comparable term to the current term. However, if a Casualty Value Table is
attached to the relevant Schedule its terms will control.



Commencement Certificate

- means the Lessor provided certificate which must be signed by Lessee within
ten days of the Commencement Date as requested by Lessor.



Commencement Date

- is defined in each Schedule.



Contaminant

- means any material, substance or waste regulated or otherwise covered under
any Environmental Law or other material or substance which has in the past or
could in the future constitute a health, safety or environmental hazard to any
person, property or natural resources.



Default Costs

- means reasonable attorney's fees and remarketing costs resulting from a Lessee
default or Lessor's enforcement of its remedies.



Environmental Law

- means any federal, foreign, state or local law, rule or regulation pertaining
to the protection of the environment, including, but not limited to, the
Comprehensive Environmental Response, Compensation and Liability Act ("CERCLA")
(42 U.S.C. Section 9601 et seq.), the Federal Water Pollution Control Act (33
U.S.C. 1251 et seq.), the Resource Conservation and Recovery Act (42 U.S.C. 6901
et seq.), the Clean Air Act (42 U.S.C. 7401 et seq.), the Toxic Substances
Control Act (15 U.S.C. 2601 et seq.), the Federal Insecticide, Fungicide and
Rodenticide Act (7 U.S.C. 1361 et seq.), and the Occupational Safety and Health
Act (10 U. S.C. 651 et seq.), as these laws have been amended or supplemented,
and any analogous foreign, state or local statutes, and the regulations
promulgated pursuant thereto.



Equipment

- means the property described on a Schedule and any replacement for that
property required or permitted by this Master Lease or a Schedule but not
including any Attachment.



Event of Default

- means the events described in Subsection 13. 1.



Fair Market Value

- means the aggregate amount which would be obtainable in an arm's-length
transaction between an informed and willing buyer/user purchasing the Equipment
in place for its originally intended use and an informed and willing seller
under no compulsion to sell.



Initial Term

- means the period of time beginning on the first day of the first full Rent
Interval following the Commencement Date for all items of Equipment and
continuing for the number of Rent Intervals indicated on a Schedule.



Installation Date

- means the day on which the Equipment is installed and qualified for a
commercially available manufacturer's standard maintenance contract or warranty
coverage, if available.



Interim Rent

- means the pro-rata portion of Rent due for the period from the Commencement
Date through but not including the first day of the first full Rent Interval
included in the Initial Term.



Licensed Products

- means any software or other licensed products attached to the Equipment.



Like Equipment

- means replacement Equipment which is lien free and of the same model, type,
configuration and manufacture as Equipment.



Notice Period

- means the time period described in a Schedule during which Lessee may give
Lessor notice of the termination of the term of that Schedule.



Overdue Rate

- means the lesser of 18% per year or the maximum rate permitted by the law of
the state where the Equipment is located.



Owner

- means the owner of Equipment.



Reconfiguration

- means any change to Equipment that would upgrade or downgrade the performance
capabilities of the Equipment in any way.



Rent

- means the rent, including Interim Rent, Lessee will pay for each item of
Equipment expressed in a Schedule either as a specific amount or an amount equal
to the amount which Lessor pays for an item of Equipment multiplied by a lease
rate factor plus all other amounts due to Lessor under this Master Lease or a
Schedule.



Rent Interval

- means a full calendar month or quarter as indicated on a Schedule.



Schedule

- means an Equipment Schedule which incorporates all of the terms and conditions
of this Master Lease and, for purposes of Section 14.8, its associated
Commencement Certificate(s).



Secured Party

- means an entity to whom Lessor has granted a security interest in a Schedule
and related Equipment for the purpose of securing a loan.



Verification of Decontamination

- means a letter from the party performing the decontamination, stating that
such party is licensed by the Occupational Safety and Health Agency or the
appropriate officials and that the actual decontamination was completed both in
accordance with manufacturers specifications and procedures, and any
governmental permit required for the operation of the Equipment and the disposal
of any Contaminants.





IN WITNESS WHEREOF, the parties hereto have executed this Master Lease on or as
of the day and year first above written.

EXELIXIS, INC
as Lessee

COMDISCO LABORATORY AND SCIENTIFIC GROUP,
A DIVISION OF COMDISCO, INC.
as Lessor

By:

By:

Title:

Title:

rev. 12/99




--------------------------------------------------------------------------------


